Citation Nr: 1520935	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-26 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

As a preliminary matter, the Board notes that while the Veteran filed a notice of disagreement with the denial of service connection for diabetes mellitus, he did not perfect an appeal as to that issue following issuance of a statement of the case.  Rather, he limited his appeal to the issues of service connection for hearing loss and tinnitus.  Thus, service connection for diabetes mellitus is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claims for service connection for bilateral hearing loss and tinnitus. 

The Veteran asserts entitlement to service connection for bilateral hearing loss     and tinnitus based on noise exposure from landmines and artillery in Vietnam.  Additionally, service personnel records show that, while the Veteran's military occupational specialty was that of a cook, he did serve with an artillery unit in 1969.  They further show the Veteran's qualification as a rifle expert.  Thus, it is likely that he had some noise exposure in service.

Based on the foregoing, the Veteran should now be afforded a VA examination with medical opinion as to whether any current hearing loss or tinnitus disability arose during service or is otherwise related to any incident of service, including claimed noise exposure therein.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, relevant ongoing treatment records relating to hearing loss and tinnitus should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his hearing loss and tinnitus since service.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Schedule the Veteran for a VA audiology examination to determine the nature of any current hearing loss and tinnitus disabilities and obtain a medical opinion as to whether his disabilities are possibly related to his period of service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss or tinnitus disability arose during service or is otherwise related to any incident of service, including claimed noise exposure therein.

The examiner should explain the medical basis for the conclusions reached.  If the examiner cannot provide     the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence,   the limits of medical knowledge, etc.).

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If       the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with     a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




